Laughlih, J.:
The defendant has been convicted of murder in the second degree for shooting his wife, Annie Ferone, in a room in which they lived together in a flat occupied by his parents at No. 206 East Forty-' fourth street, on Saturday the 5th day of March, 1904,. .at about midnight. It was clearly shown by' uncontroverted evidence that the wife of the defendant died from the effects of a wound received *324l)y,a bullet from a revolver discharged, in their room at the time in question. There was no' eye-witness to the shooting. The evidence of the People,, with the exception of a confession and admissions made, by the defendant to police-officers, is circurtistantial. In testifying. in his own behalf, the- defendant said that, his ivife attempted to shoot him; that he endeavored to take the revolver from her, and 'that in the struggle that ensued it was accidentally discharged. We are of opinion that the .guilt of the defendant was satisfactorily established and. that he had a fair ánd impartial trial,, without the commission of any error prejudicial to his rights..
It may be observed at the -outset that since the defendant saw fit to take the stand in his own behalf and is the only living eye-witness to the shooting, if he has testified untruthfully, the evidence adduced, by the People, should and may be safely taken most strongly against him. '
They were married'in Boston on the 23d day of December, 1902/ after having met.once in New York three of four years before and . again, by chance in Boston a month previous, to the marriage. Tie .was then only eighteen and she sixteen years of age. They lived together in Boston a little more than a month, when, according to his testimony, she left him “ because 1 lost my job/’ and he' ascer-. ■táined later on that she went to live'with a man named Young, •who was a waiter. She was a wayward girl and had run .away from home at the time she married the defendant, and had run away for short periods twice before, and on one of these occasions was found.by her mother i-n a. police station., After leaving -the defendant, she was arrested on the -charge -of haying stolen a póclcetboók and imprisoned six months in an institution in Boston referred to as the “ Mission.” The defendant' called on her a few times at the mission, and subsequently came to New York and lived with,his parents. It -has not- been clearly shown where she lived while separated -from lier husband other than the period of her confinement in the-“ Mission.” notwithstanding the misconduct of his wife, of which he appears to have been fully aware, he was anxious to resume, marital relation® with her and requested her. to ■ return to him and sent her money to defray the expenses of thejpurney. She arrived in New York on the 17th day of January, 1901. He met her and took. her.to live with, him in.the- room where the *325shooting occurred. At the time of the homicide the defendant was working as a bootblack and his wife was' employed as a waitress at Holmes’ restaurant, Ho. 2140 Third avenue, where she had been employed about three weeks, her hours of labor being from ten a. M. to seven f. m. Evidently she remained out late nights and the defendant became suspicious of her conduct. The day before the shooting she came to work an hour earlier than usual and was crying. She was quiet and cried more or less throughout that day. That evening defendant called at the Restaurant at eight o’clock and inquired .for her, and was informed that she had left at seven o’clock and never remained.after seven, at which he appeared surprised and stated that he supposed she worked until ten or eleven. She did not return home that night, according to the testimony pf the defendant, until about half-past three a. m., and then said to defendant, who was in bed, that her mother was sick with diphtheria, and when he got up and suggested that they go over and see her, she said, “Ho, never niind ; ” that her mother had a special nurse, whereupon he returned to bed. The defendant apparently was not satisfied with his wife’s explanation of being out so late, and at about half-past eleven o’clock that morning he went to'her mother’s house and inquired if .the latter was sick, and if his wife had been there the night before, and was informed by his motlier-in-iaw that she had not been sick and his wife had not been there. According to the testimony of the mother-in-law he informed her that his wife came home late the night before crying, and said that her mother was sick, but that she subsequently admitted that this was not true, and then claimed that she had been to the theater with her mother and sister. The mother-in-law also testified that he complained that his wife was spending all of her money, having a new waist and a new pin, and that some of her dresses were missing; that she said to him that she had given her daughter the pin, and that she had never had any trouble with her daughter “ until that young man took her away from my home and then my trouble began ; ” that he thereupon said, “ If I knew that Annie done such things a,s she says, I could almost kill her. * * * I don’t know what prevented me last night from doing it; ” that he said he wanted to go out the night before “ with the revolver,” but that his mother had it “ closed up ” in her room and would not give it to him; that she then manifested alarm, whereupon he said, *326“ I only want the revolver for my self-defense, because it is such a lonely place ; ” that the postman brought two letters for her while he was there, and delivered them to her daughter, from whom the defendant took them and examined them, observing that they had. come from Boston; that she then demanded the return of the letters _ and opened and read them, and said that she had written to Boston to learn how liis wife had conducted herself there; that he requested and urged that he be permitted to see the letters and be informed .from whom they came, but that she refused his request; that in urging her to permit him to, see the letters he manifested a( willingness to do anything for her, and she then said to him that she deemed it advisable that she take her daughter back to live with her, and expressed the view that she could get a divorce from him because she was under age, to which he replied that she could not do it, and cited a case that had recently appeared in the newspaper, where he said, “ The same thing happened that the man wanted to take the girl away and he couldn’t do it; ” that he said in answer to a question as to how his wife was that' morning, “ She is again all right. * She went to work, and kissed me when leaving; ” that the witness thereupon said to him, “ If you think she is not good to you, why don’t you watch her ? You know where she works and you know when she stops working and leaves the place. Then I would stay- there outside and see if. she does anything wrong,” to which he replied *. “ "Well, I don’t know. T haven’t got much time. * * * I will see what I can do.” The defendant testified that about seven o’clock that evening he met liis wife and they went to the Star Theater at One Hundred and Seventh street and Lexington avenue ; that after the theater was over they went home, arriving there.between half-past eleven and twelve o’clock, and immediately went to their room and he locked the door; that they started to undress; that his wife got on a chair andtook a hat box, in which she kept her hat, and in which his loaded revolver was and had been since before she returned from Boston, off a shelf and placed it on the ice box preparatory to putting her hat in it; that he then said to her, “ Annie I have been to your mother’s house to see how she was feeling, and she told me that she was feeling all right, and that she was not.sick .at all,” and that he asked his mother-in-law if his wife had been “ over st her house Thursday afternoon from ’half-past throe until ’ *327three o’clock Friday morning,” and was informed that she was not, and that he had also asked his mother-in-law if his wife had. been over there “ Saturday or Sunday previous until Thursday,” and was informed that she had not, and that he then asked his wife where she had been those nights, to which she replied “that it was none of my business, and that she could go wherever she liked and I couldn’t stop her; ” that he then said, “ Annie, you can’t go out with other men,” and she. said she could, and he said she couldn’t, and she reiterated that “she-could and I couldn’t stop her either;” that he then tried to reason with her and told her that she was not living up to her promise when she came from Boston, to which she replied, “Well, I ain’t in Boston now. I’m in New York, and I. cau do whatever I like, and you can’t stop me either; ” that he said she must “ stop ” and she replied that she wouldn’t stop, whereupon he said, “ Annie, you have got to stop it or leave this house and go to your mother’s house or wherever you choose,” and she then said, “ Well, before I go I will.do you, youginny; ” that she then turned around and grabbed an ice pick and struck at him; that he dodged the blow, grabbed her hands and knocked the' ice pick out of her hands, saying to her, “ Annie, do you know what you are doing ? Are you going crazy ?” to which she replied, “Ho, I ain’t going crazy. I’ll do you, you ginny, anyhow; ” and that after he pushed her away she. turned around and grabbed the revolver from the hat box which she had placed on the ice box and fired a shot at him, which he dodged ; that he then “ grabbed her, and grabbed hold of her hands, and we struggled for the revolver; and while we were struggling'for the revolver I says, ‘Annie, let go, What are you doing?”’ and she said, “I won’t let go,” whereupon he said, “Annie, are you going crazy?” to which she replied, “Ho, I ain’t going crazy ; ” that then they struggled for the revolver, “ and we struggled and struggled until the revolver went oil and then I saw my wife drop towards the bed. I didn’t know whether she was dead and I went' out of the- room. I became so excited that I went out of the room.”
' His story that the revolver was discharged the second time accidentally might not be improbable if it had been fired only twice altogether, the first time being by her at him ; but when it is remembered that the undisputed evidence shows that it was fired three times in all, *328his explanation presses credulity beyond the bound's, of reason. The revolver might have been cocked once and the trigger might- have been pulled once accidentally, but it is highly improbable that after the revolver was both cocked and' discharged once accidentally, the husband and wife would have continued their struggle and their grip upon the revolver until it was again accidentally cocked and discharged. The revolvér belonged to .the defendant, and the fair inference from the evidence is that lie was jealous of. her and remonstrated with her concerning her conduct, and that either because she would' not promise to reform, or in a jealous rage, he determined - to -take her life.- The evidence -shows that he had good ground for. -complaint, and that he.-would have been justified in refusing to live with. her and probably could have obtained a divorce on account of her misconduct, but that aflords no justification for the homicide." Moreover, his story is improbable in other respects. According to his testimony- the only reason assigned ■ for his wife attempting to hit him with the icé pick, and subsequently attempting to shoot him,- was his persistence in insisting that she must refrain from going with other men Or go back to her mother. Even though she may have been independently inclined, as he testified,, and may have decided to disregard her ’marital ■ obligations and to go out with other men when and as she pleased> it is difficult to believe that she could have been so mentally constituted as to regard his remonstrance against such conduct as so unreasonable and unjustified that if he would not submit to her living with him as his wife, with the privilege of going with other men as she pleased that she would take bis life. He gives no satisfactory account of the purchase of the revolver. • He claims that he. purchased it at a hardware store down town in the month of December, before, for protection, but- he claimed to be unable to specify the. store at which he purchased it. He admits that after . purchasing the revolver- he loaded the five chambers with cartridges and says that he then, before she returned to live with him, placed the revolver in the hat. box on the shelf above -the ice chest, where it could not be reached. by him .or by her without standing on' a chair. - Ho chair- was found in the rbom by the officers who entered it shortly after the shooting. He claimed that she took the. hat box from the shelf after returning from the theater and uncovered it *329with a view to putting her hat in it, but the cover was found on the box, and a hat, evidently the hat she had worn, was hanging, on the door. Her body was found as if she had been standing against the side of the bed, or sat upon it at the time she was shot, for her feet were resting on the floor and the body reclining backwards upon the bed. One bullet had penetrated the abdomen and the other entered her bosom, between the first and second ribs, passing through the heart and causing death. It is not only improbable that the revolver could have been twice cocked and discharged accidentally, as testified to by the defendant, but that testimony is rendered the more improbable by the fact that both balls entered the body of his wife, neither having touched him nor having been discharged into the room without touching either of them. Instead of manifesting regard or grief over the death of his wife, he immediately put on a soft hat, turned up his coat collar and left the building, and made his way to the city of Philadelphia, where he was found six weeks later, receiving mail at the general delivery of the post office under the assumed name of “ E. J. Thompson.” Officer Pinkerton, • of the Philadelphia police force, made the arrest and took the defendant to police headquarters in that city. He testified that on the way to headquarters he asked the defendant why he shot his wife, to which the defendant replied, “ She made me mad.” Whereupon Pinkerton said, “ Why didn’t you leave her?” and defendant replied, “Well, that’s what everybody says.” Pinkerton then said, “ Why didn’t you give yourself up? ” to which the defendant replied, “My mother commenced to cry and told me to go away.” After asking Officer Pinkerton whether he should give his right name at the police station, and being answered in the affirmative, he gave his correct name. Officer Pinkerton subsequently brought him from the cell to the doctor’s room, in which Sergeant Crawford, of the Philadelphia police force, and Officer Petrosino, of the detective bureau of the Hew York police force, were present. According to the testimony of the three officers, he was then asked if he desired to make a statement, and he answered in the affirmative; and no pressure was brought to bear upon him to induce a statement, nor was any promise made. This he admits. Crawford testifies that he informed the defendant that any statement that he might make might be used *330against him, and that he still manifested a willingness to make the, statement. The three officers testified that Crawford then propounded questions to defendant, which he answered, and Crawford wrote in narrative form the substance of the statement; that when the statement was completed, Crawford read it over slowly to the defendant, requesting him to listen and to call attention to any cor: rection he might desire to have made; that after hearing it read, the defendant said it was all right and true, and that he was willing to sign it; that he signed it, and the three officers signed as witnesses. Crawford says that he then took the statement down to the clerk’s office .and had a copy made oh the typewriter, and subsequently brought the typewritten copy upstairs and requested the defendant to read.it, and that after making some corrections the defendant signed the typewritten copy also. Crawford retained the original statement until the trial, and delivered.the typewritten statement to Petrosino, who subsequently brought the defendant to New York under extradition papers. The original statement, but not the typewritten copy, was received in evidence. It is difficult to understand the appellant’s criticism of receiving'this confession, in'evidence. It was satisfactorily proved. The defendant admits that-lie was brought into the room in the presence -of the officers, and that Crawford asked him questions and was writing, and that he snbquently signed the paper, but he denies that he answered any question. He admits that all of the facts, with the exception of the ■ statement concerning the shooting of his wife, contained in the statement, were true; and he does not claim that liis signature there\;o was induced either by duress or false representations. He makes the bald assertion that lie was .hungry and thirsty and that on the way to headquarters Pinkerton promised that he would receive food after arriving there, but he does not say that he was promised food or drink- on' condition that lie signed the statement or that they were expressly denied to him until lie made a statement. He denies that he heard the'original statement read, or read the copy, and claims that the papers were so folded when he signed that he . was not permitted to read any of the contents. That merely presented a- question as to the weight of the evidence, but it did -not render the confession incompetent. He is unable to assign any reason for having signed the statement ■ other than that lie was *331requested to do so • and lie does not claim to have objected or to have inquired why his signature was desired. In the statement received in evidence as a confession the defendant recited the material facts already stated with respect to his marriage and trouble with his wife, and said that after he charged her on returning from the theater with having deceived him as to where she was .when she remained out late nights, and with having been with other men, “ She would not answer or talk to me. I then pulled a pistol out of my pocket and shot her;” that he remained in the house about half an hour after the shooting and his mother began to cry and “ told me to go out,” and that he went to Jersey City, and remained at a hotel there that night, and then went to Philadelphia and lived at 918 Green ' street, under the name of E. J. Thompson until his arrest. Officer Petrosino testified that on the ivay from Philadelphia to Hew York, the defendant asked him, '“Do "you think I made a mistake in making that statement, tliát confession ? ” and upon receiving no answer, further asked, “ Do you think they will send me to the electric chair?” and upon receiving no answer to this, said that he was foolish- to have killed his wife and made no claim that the killing was accidental. The defendant denied this conversation. .The revolver was found in the room with three' empty and two loaded shells. He testified that his wife bought a new hat in February and asked if lie Sad a box for her to put it in, and says that he then took this hat box containing the revolver down and gave it to her, and that she saw the revolver. There were two hat boxes found on the ice chest with covers on and hats in them. She might liav.e taken the revolver out of the hat box before he discovered her movements, but it is not reasonable to suppose that she would remove the revolver with intent to use it immediately on him, and delay action while she was placing the cover on the box, or that if she had done so he would not have discovered it.
It is claimed that the death of the defendant’s wife is not shown to have been caused by one of the bullets fired from the revolver, and that the body upon which the' autopsy was performed and concerning which the expert testimony was' given, was not properly identified as that of defendant’s wife. We deem it unnecessary to discuss these contentions in detail. The death of the defendant’s wife was proved by direct evidence, and the death of the woman *332upon whom the autopsy was performed, whiqh was satisfactorily identified by circumstantial evidence as that of hi§ wife, was shown, by competent, medical evidence to have been produced by a- bullet which pierced her heart,' and was shown by other evidence to the satisfaction of, the jury and to our satisfaction, beyond a reasonable doubt to have been fired by the defendant, which is sufficient to sustain his conviction. (People v. Benham, 160 N. Y. 402; People v. Palmer, 109 id. 110; People v. Way, 119 App. Div. 344; People v. Deacons, 109 N. Y. 374; People v. Burness, 178 id. 429; People v. Lagroppo, 90 App. Div. 219; affd., 179 N. Y. 126; People v. O' Connell, 78 Hun, 323.)
The exclusion of - conversations between the defendant and his wife, and between- her and. his mother shortly after her return from Boston, with réspect to her past and future conduct, is assigned as error. These declarations occurred long before the homicide, and being no part of the res gestee, were properly excluded as hearsay. (Kennedy v. People, 39 N. Y. 245; Reinhart v. People, 82 id. 608; Greenfield v. People, 85 id. 75; People v. Hawkins, 109 id, 408; People v. Patrick, 182 id. 131; People v. Dolan, 186 id, 4.)
The learned counsel for the appellant also complains of the charge of the learned court, and particularly'of the allusion therein to the fact that the Legislature has provided for a review- of such cases by appellate courts at the expense of the State. These remarks were evidently made with a view to impressing upon the 'jury the importance of taking the law from the court, the intention apparently being to show the jury that they need have' no- concern concerning an error upon the law by the court, for the reason that ample provision was made for a review. On an exception being taken to. the remarks, the court expressly instructed the jury that they must discharge their duties without regard to the fact that provision had been made by which an appeal might be taken. It is claimed that the effect of the instructions was to render the jury less .attentive and careful in the discharge of their duties. We are of opinion that it did not have that effect.
The learned counsel for the appellant also complains that. the court drew the attention of the jury to the testimony of the mother- - in-law concerning her conversation with the defendant the morning of the homicide, in which he. spoke-of killing his wife and did not *333draw their, attention to the fact that the defendant denied this conversation, or to the fact that his mother testified that she did not have his revolver. It is not the duty of the court to draw the attention of the jury to every item of evidence. The. jurors must have remembered that this testimony was controverted and if the learned counsel for'the defendant thought that the jury did not recall that fact or might infer that the court deemed the controverting testimony •untrue or unimportant he should have drawn it to the attention of the court.
In the course of the charge the court referred to a suggestion made on the argument of the case as to whether it was possible for the wife to have killed herself, and directed the attention of the jury to the question as to whether, in view of the position and course of the wounds, it was likely that they were self-inflicted, and whether the defendant would have left the room and left the city that night, if his wife committed suicide. Counsel for the defendant thereupon excepted to the remarks of the court, and expressly disclaimed the theory of suicide, whereupon, the court withdrew the remarks. The inference is that the learned district attorney, with a view to satisfying the jury beyond a reasonable doubt that the death of the defendant’s wife was caused feloniously, argued to the jury that it was not'possible that the wounds could have been self-inflicted. Without intending to hold that the comments of the court were not fairly within the bounds of judicial discretion, we are of opinion that with the withdrawal of. the remarks there remains no ground for just criticism.
The learned' court, in the course of the charge, said to the jury: “ If you find that it was the defendant who slibt his wife you may take into consideration upon the question of design, * * ’* the statement that he is alleged to have made to the mother of his wife on the morning of the day of the shooting, if true, his" going for her on that night to the restaurant, his "taking her to the theater, his talcing her to the room after the theatre, the character of the weapon used, and the number of shots that were fired from the weapon.”
The learned counsel for the appellant excepted to these remarks. The criticism is that being her husband, he had a right to go to the restaurant, escort her to the theater and take her to their room. That proposition is so elementary that the jurors must have under*334stood it. The learned • court did not say that each, of these facts was evidence of guilt or was to -be weighed against the defendant; He merely alluded to the evidence on those points as being the .important evidence upon which the question of the presence or absence of guilty intent was to be determined. We are of opiriion that the jurors were not misled by these remarks of the court to the prejudice of the defendant. -’
It follows that the judgment should be affirmed.
Patterson, P. J., McLaughlin, Houghton and Lambert, JJ., .concurred.
Judgment affirmed.